UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
        - v –                              11 CR 465-01 (LAP)

Gilberto Dejesus Guiterrez                        ORDER
Miranda

LORETTA A. PRESKA, Senior United States District Judge:

     A bail hearing is scheduled for March 27, 2020 at 12:00 p.m.

The parties are directed to call (888) 363-4734, Access Code: 4645450.

SO ORDERED.




                          _____________________________
                          LORETTA A. PRESKA
                          Senior United States District Judge



Dated: March 25, 2020
New York, New York
